Exhibit (a)(1)(A) Offer to Purchase for Cash All Outstanding Shares of Common Stock of Tengasco, Inc. at $0.2736 Net Per Share by ICN Fund I, LLC THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT THE END OF THE DAY, 12:00MIDNIGHT, NEWYORK CITY TIME, ON AUGUST 5, 2015, UNLESS THE OFFER IS EXTENDED OR EARLIER TERMINATED. ICN Fund I, LLC, a Texas limited liability company (which we refer to as the “Purchaser”), is offering to purchase for cash all of the outstanding shares of common stock, par value $0.001 per share (the “Shares”), of Tengasco, Inc., a Delaware corporation (which we refer to as “Tengasco” or the “Company”), at a purchase price of $0.2736 per Share (the “Offer Price”), net to the seller in cash, without interest thereon and subject to any required withholding taxes, upon the terms and subject to the conditions set forth in this Offer to Purchase (the “Offer to Purchase”) and in the related Letter of Transmittal (the “Letter of Transmittal” which, together with this Offer to Purchase and other related materials, as each may be amended or supplemented from time to time, constitutes the “Offer”). The Offer is being made pursuant to the plan to take the Issuer private. As a result, Tengasco will cease to be a publicly traded company and will become wholly owned by Purchaser.Under no circumstances will interest be paid on the purchase price for Shares, regardless of any extension of the Offer or any delay in making payment for Shares. The Offer is conditioned upon, among other things, (a)the absence of a termination of the Tender Offer Agreement in accordance with its terms and (b)the satisfaction of (i)the Minimum Condition (as described below), (ii)the Governmental Entity Condition (as described below), and (iii)the Litigation Condition (as described below). The “Minimum Condition” requires that the number of Shares validly tendered (excluding Shares tendered pursuant to guaranteed delivery procedures) in accordance with the terms of the Offer and not validly withdrawn on or prior to the end of the day, 12:00 midnight, New York City time, on August 5, 2015 (the “Expiration Date,” unless Purchaser shall have extended the period during which the Offer is open in accordance with the Tender Offer Agreement and applicable law, in which event “Expiration Date” shall mean the latest time and date at which the Offer, as so extended by Purchaser, shall expire), together with any Shares then owned by Purchasers and its subsidiaries, equals one Share more than one half of all Shares then outstanding (not including Shares tendered in the Offer pursuant to guaranteed delivery procedures). The “Governmental Entity Condition” requires that there be no law or order, injunction or decree enacted, enforced, amended, issued, in effect or deemed applicable to the Offer, by any governmental entity (other than the application of the waiting period provisions of the HSR Act to the Offer to the Tender Offer Agreement) that is in effect, and that no governmental entity shall have taken any other action, in each case the effect of which is to make illegal or otherwise prohibit consummation of the Offer (or to impose a condition or require a remedy that the parties are not required to accept pursuant to the Tender Offer Agreement). The “Litigation Condition” requires that there be no pending or threatened (in writing) legal proceeding by any governmental entity that challenges or seeks to enjoin the Offer (or to impose a condition or require a remedy that the parties are not required to accept pursuant to the Tender Offer Agreement). The Offer is also subject to other conditions as described in this Offer to Purchase. See Section15 — “Conditions of the Offer.” The foregoing conditions (except for the Minimum Condition) may be waived by Purchaser in whole or in part at any time and from time to time without Tengasco’s consent, subject to the terms and conditions of the Tender Offer Agreement and applicable law. The board of directors of Tengasco (which we refer to as the “Tengasco Board”),has not opined on the offer. A summary of the principal terms of the Offer appears under the heading “Summary Term Sheet.” You should read this entire Offer to Purchase carefully before deciding whether to tender your Shares pursuant to the Offer. IMPORTANT If you desire to tender all or any portion of your Shares to Purchaser pursuant to the Offer, you should either (a)complete and sign the Letter of Transmittal for the Offer, which is enclosed with this Offer to Purchase, in accordance with the instructions contained in the Letter of Transmittal, and mail or deliver the Letter of Transmittal (or a manually executed facsimile thereof) and any other required documents to Issuer Direct Corporation, in its capacity as depositary and paying agent for the Offer (which we refer to as the “Depositary”), and either deliver the certificates for your Shares to the Depositary along with the Letter of Transmittal (or a manually executed facsimile thereof) or tender your Shares by book-entry transfer by following the procedures described in Section3 — “Procedures for Tendering Shares,” in each case prior to the Expiration Date, or (b)request that your broker, dealer, commercial bank, trust company or other nominee effect the transaction for you. If you hold Shares registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you must contact that institution in order to tender your Shares to Purchaser pursuant to the Offer. If you are a record holder but your stock certificate is not available or you cannot deliver it to the Depositary before the Offer expires, you may be able to tender your Shares using the enclosed Notice of Guaranteed Delivery (See Section3 — “Procedures for Tendering Shares” for further details). * Questions and requests for assistance should be directed to the Information Agent (as described herein) at its address and telephone number set forth below and on the back cover of this Offer to Purchase. Additional copies of this Offer to Purchase, the related Letter of Transmittal and other materials related to the Offer may also be obtained for free from the Information Agent. Additionally, copies of this Offer to Purchase, the related Letter of Transmittal and any other material related to the Offer may be obtained at the website maintained by the Securities and Exchange Commission (the “SEC”) atwww.sec.gov. You may also contact your broker, dealer, commercial bank, trust company or other nominee for assistance. This Offer to Purchase and the related Letter of Transmittal contain important information and you should read both carefully and in their entirety before making a decision with respect to the Offer. The Offer has not been approved or disapproved by the SEC or any state securities commission, nor has the SEC or any state securities commission passed upon the fairness or merits of or upon the accuracy or adequacy of the information contained in this Offer to Purchase. Any representation to the contrary is unlawful. The Information Agent for the Offer is: Issuer Direct Corporation 500 Perimeter Park Drive, Suite D Morrisville, NC 27560 eddie.tobler@issuerdirect.com p.(919) 744-2722 f.(646) 225-7104 www.issuerdirect.com TABLE OF CONTENTS SUMMARY TERM SHEET 1 INTRODUCTION 6 THE TENDER OFFER 7 1. Terms of the Offer. 7 2. Acceptance for Payment and Payment for Shares. 8 3. Procedures for Tendering Shares. 8 4. Withdrawal Rights. 10 5. Certain United States Federal Income Tax Consequences. 10 6. Price Range of Shares; Dividends. 11 7. Certain Information Concerning Tengasco. 12 8. Certain Information Concerning Purchaser. 12 9. Source and Amount of Funds. 13 Background of the Offer; Past Contacts or Negotiations with Tengasco. 13 The Tender Offer Agreement; Other Agreements. 14 Purpose of the Offer; Plans for Tengasco. 17 Certain Effects of the Offer. 18 Dividends and Distributions 18 Conditions of the Offer. 18 Certain Legal Matters; Regulatory Approvals. 19 Appraisal Rights. 19 Fees and Expenses. 19 Miscellaneous. 20 SCHEDULE I — INFORMATION RELATING TO PURCHASER 21 SUMMARY TERM SHEET The information contained in this summary term sheet is a summary only and is not meant to be a substitute for the more detailed description and information contained in the Offer to Purchase, the Letter of Transmittal and other related materials. You are urged to read carefully the Offer to Purchase, the Letter of Transmittal and other related materials in their entirety. Purchaser has included cross-references in this summary term sheet to other sections of the Offer to Purchase where you will find more complete descriptions of the topics mentioned below. The information concerning Tengasco contained herein and elsewhere in the Offer to Purchase has been provided to Purchaser by Tengasco or has been taken from or is based upon publicly available documents or records of Tengasco on file with the SEC or other public sources at the time of the Offer. Purchaser has not independently verified the accuracy and completeness of such information. Securities Sought All issued and outstanding shares of common stock, par value $0.001 per share, of Tengasco, Inc. (the “Shares”). PriceOfferedPerShare $0.2736 net to the seller in cash, without interest thereon and subject to any required withholding taxes (the “Offer Price”). Scheduled Expiration of Offer End of the day, 12:00 midnight, New York City time, on August 5, 2015, unless the Offer is extended or terminated. See Section 1 — “Terms of the Offer.” Purchaser ICN Fund I, LLC, a Texas limited liability company. Who is offering to purchase my Shares? ICN Fund I, LLC, or Purchaser is offering to purchase for cash all of the outstanding Shares. Purchaser is a Texas limited liability company. Unless the context indicates otherwise, in this Offer to Purchase, we use the terms “us,” “we” and “our” to refer to Purchaser. What are the classes and amounts of securities sought in the Offer? We are offering to purchase all of the outstanding Shares of common stock, par value $0.001 per share, of Tengasco on the terms and subject to the conditions set forth in this Offer to Purchase. See the “Introduction” to this Offer to Purchase and Section1 — “Terms of the Offer.” Why are you making the Offer? We are making the Offer because we want to acquire the entire equity interest in Tengasco. If the Offer is consummated, pursuant to the Offer Purchaser intends as soon as practicable thereafter, subject to the satisfaction or waiver (to the extent permitted by applicable law) of certain conditions, to consummate the Offer (as described below). Upon consummation of the Offer, Tengasco would cease to be a publicly traded company and would be an indirect wholly-owned subsidiary of Purchaser. How much are you offering to pay and what is the form of payment? Will I have to pay any fees or commissions? We are offering to pay $0.2736 per Share, net to the seller in cash, without interest thereon and subject to any required withholding taxes. If you are the record owner of your Shares and you tender your Shares to us in the Offer, you will not have to pay brokerage fees, commissions or similar expenses. If you own your Shares through a broker or other nominee and your broker or other nominee tenders your Shares on your behalf, your broker or nominee may charge you a fee for doing so. You should consult your broker or nominee to determine whether any charges will apply. See the “Introduction,” Section1 — “Terms of the Offer” and Section2 — “Acceptance for Payment and Payment for Shares.” What does the Tengasco Board think of the Offer? The Tengasco Board has not yet taken a position for or against this Tender Offer Agreement. See the “Introduction” and Section10 — “Background of the Offer; Past Contacts or Negotiations with Tengasco.” We expect Tengasco Board to make a more definite statement concerning the Offer that will be set forth in a Solicitation/Recommendation Statement on Schedule 14D-9 to be prepared by Tengasco and filed with the SEC and mailed to all Tengasco stockholders. 1 Is there an agreement governing the Offer? No, Purchaser and Tengasco have not yet entered intoa Tender Offer Agreement. See Section11 — “The Tender Offer Agreement; Other Agreements” and Section15 — “ Conditions of the Offer.” Will you have the financial resources to make payment? Yes. Consummation of the Offer is not subject to any financing condition. The total amount of funds required by Purchaser to consummate the Offer and purchase all outstanding Shares in the Offer is approximately Fifteen Million Seven Hundred Fifty-One Thousand Two Hundred Thirty-One Dollars and Eighty-Nine Cents ($15,751,231.89), plus related fees and expenses. Purchaser anticipates funding such cash requirements from available cash from Purchaser’s consolidated balance sheet. See Section9 — “Source and Amount of Funds.” Is your financial condition relevant to my decision to tender my Shares in the Offer? No. We do not think our financial condition is relevant to your decision whether to tender Shares and accept the Offer because: ● the Offer is being made for all outstanding Shares solely for cash; ● the Offer is not subject to any financing condition; ●
